—Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 29, 1992, which, upon reargument, adhered to a prior order denying defendant’s motion for a change of venue from Bronx County to Westchester County, unanimously affirmed, with costs. Appeal from the order of the same court and Justice, entered February 3, 1992, unanimously dismissed as super-ceded by the appeal from the order of June 29, 1992, without costs.
Venue was properly placed in Bronx County since the individual named as the defendant conducts his medical practice in the form of a professional corporation, the certificate of incorporation of which lists Bronx County as the location of its office (CPLR 503 [c]; see, Papadakis v Command Bus Co., 91 AD2d 657). Plaintiffs’ failure to name the corporation as well as the individual as a party defendant is, for purposes of venue, a nonprejudicial omission that should be disregarded (CPLR 2001). Concur — Carro, J. P., Kupferman, Kassal and Rubin, JJ.